[Cite as In re Disqualification of Holbrook, 138 Ohio St.3d 1206, 2013-Ohio-5863.]




                      IN RE DISQUALIFICATION OF HOLBROOK.
                                  PARISI v. MATHEWS.
        [Cite as In re Disqualification of Holbrook, 138 Ohio St.3d 1206,
                                    2013-Ohio-5863.]
Judges—Affidavits of disqualification—R.C. 2701.03—Judges are entitled to
        express dissatisfaction with an attorney’s dilatory actions in a way that
        promotes public confidence in the integrity, dignity, and impartiality of the
        judiciary.
                  (No. 13-AP-103—Decided November 21, 2013.)
ON AFFIDAVIT OF DISQUALIFICATION in Franklin County Court of Common Pleas
                                 Case No. 12-CV-2858.
                                ____________________
        O’CONNOR, C.J.
        {¶ 1} Plaintiff Georgianna I. Parisi has filed an affidavit with the clerk of
this court under R.C. 2701.03 seeking to disqualify Judge Michael J. Holbrook
from presiding over any further proceedings in case No. 12-CV-2858, a legal-
malpractice action pending in the Court of Common Pleas of Franklin County.
        {¶ 2} Parisi claims that Judge Holbrook is biased and prejudiced against
her because he issued a discovery order that was “impossible” for her to comply
with and because the judge made “disparaging” comments to her.                       Judge
Holbrook has responded in writing to Parisi’s allegations, asserting that he does
not harbor any bias or prejudice against her. Marion H. Little Jr., counsel for the
defendants, has filed an affidavit stating that Judge Holbrook has been fair and
impartial to all parties.
        {¶ 3} For the reasons explained below, no basis has been established to
order the disqualification of Judge Holbrook.
                             SUPREME COURT OF OHIO




                       Judge Holbrook’s discovery order
       {¶ 4} Judge Holbrook inherited the underlying case in December 2012,
and at a January 24, 2013 status conference, he gave Parisi two additional weeks
to respond to the defendants’ outstanding document requests. At the next status
conference, on March 12, 2013, Judge Holbrook found that Parisi had not
complied with his previous order, and he then ordered that she take the requested
documents to a copy shop, pay for copies, and deliver the copies to defense
counsel by 5:00 p.m. that day. The judge further stated that Parisi would be
sanctioned if she failed to comply.
       {¶ 5} In her affidavit, Parisi claims that compliance with the judge’s
order was impossible because the documents were too voluminous to copy in one
day, and when she informed Judge Holbrook’s staff that the copy shop had
indicated that it could not complete the job in a day, the staff advised her that the
judge stood by his order. According to Parisi, the shop later estimated that
copying the documents would take about 30 days and cost $9,574.50. Parisi
argues that under the civil rules, she should not bear the burden of paying for the
defendants’ discovery requests. Accordingly, she has moved Judge Holbrook to
require the defendants to pay the copying costs, but at the time she filed her
affidavit of disqualification, Judge Holbrook had not yet ruled on her motion.
       {¶ 6} In response to Parisi’s claims, Judge Holbrook states that when he
was assigned this case, he discovered “severe discovery problems,” including
Parisi’s failure to produce requested documents. He admittedly became frustrated
with Parisi at the March 12 status conference because she had not complied with
his previous order; nonetheless, he claims that he gave her another opportunity to
comply by the end of that day. Judge Holbrook avers that he was “trying to get
the matter to trial” and that he did not issue the March 12 order with the
expectation that Parisi’s compliance was impossible. Finally, he states that he had




                                         2
                                 January Term, 2013




not yet ruled on Parisi’s pending motion about copying costs because the motion
was not ripe for decision at the time she filed her affidavit of disqualification.
       {¶ 7} Trial judges are entitled to exercise considerable discretion in the
management of cases on their dockets, especially in discovery matters, and any
alleged abuse of that discretion should be remedied on appeal, not in an affidavit-
of-disqualification proceeding. Accordingly, it is well settled that an affidavit of
disqualification “is not a vehicle to contest matters of substantive or procedural
law.” In re Disqualification of Solovan, 100 Ohio St.3d 1214, 2003-Ohio-5484,
798 N.E.2d 3, ¶ 4. And a party’s disagreement or dissatisfaction with a court’s
legal rulings, even if those rulings may be erroneous, does not constitute bias or
prejudice. In re Disqualification of Floyd, 101 Ohio St.3d 1217, 2003-Ohio-7351,
803 N.E.2d 818, ¶ 4. On the record here, Parisi has not demonstrated that Judge
Holbrook’s discovery order was motivated by a personal bias against her, and
therefore the judge’s order is not grounds for disqualification.
                Judge Holbrook’s alleged disparaging comments
       {¶ 8} Parisi also alleges that Judge Holbrook made disparaging
comments to her at the January and March status conferences. Specifically, Parisi
claims that Judge Holbrook stated, “Nobody’s going to believe you, you know
that, don’t you?” and “What am I going to do with you?” Judge Holbrook
acknowledges making the comments, but he places them in context, indicating
that he was attempting to explain to Parisi that if she could not produce any
evidence in discovery, then no one would believe her claims at trial. As to the
second comment, Judge Holbrook states that at that point, he had become
“absolutely frustrated with [Parisi’s] noncompliance with the discovery process.”
       {¶ 9} Judges “are certainly entitled to express dissatisfaction with
attorneys’ dilatory tactics inside and outside the courtroom,” but that
dissatisfaction should be expressed in a way that promotes public confidence in
the integrity, dignity, and impartiality of the judiciary. In re Disqualification of



                                           3
                            SUPREME COURT OF OHIO




Corrigan, 105 Ohio St.3d 1243, 2004-Ohio-7354, 826 N.E.2d 302, ¶ 10. Given
Judge Holbrook’s explanation for his comments, his words do not reflect a
“ ‘hostile feeling or spirit of ill-will * * * with the formation of a fixed
anticipatory judgment’ ” that would mandate his removal from this case. See In
re Disqualification of O’Neill, 100 Ohio St.3d 1232, 2002-Ohio-7479, 798 N.E.2d
17, ¶ 14, quoting State ex rel. Pratt v. Weygandt, 164 Ohio St. 463, 469, 132
N.E.2d 191 (1956) (setting forth the definition of the term “bias or prejudice”).
Accordingly, Parisi’s claim here is not well taken.
                                   Conclusion
       {¶ 10} “The statutory right to seek disqualification of a judge is an
extraordinary remedy. * * * A judge is presumed to follow the law and not to be
biased, and the appearance of bias or prejudice must be compelling to overcome
these presumptions.” In re Disqualification of George, 100 Ohio St.3d 1241,
2003-Ohio-5489, 798 N.E.2d 23, ¶ 5.          Those presumptions have not been
overcome in this case.
       {¶ 11} For the reasons stated above, the affidavit of disqualification is
denied. The case may proceed before Judge Holbrook.
                          ________________________




                                         4